 



Exhibit 10.4

         
 
  (DEX MEDIA LOGO) [d31421d3142100.gif]  
198 Inverness Drive West
Englewood, CO 80112

December 19, 2005
Mr. Robert M. Neumeister, Jr.
c/o Dex Media, Inc.
198 Inverness Drive West
Englewood, CO 80112

Re:   Payment Made in Cancellation of Certain Payments due under the Retirement
and General Release Agreement

     This Letter Agreement confirms the understanding reached between you and
Dex Media, Inc., a Delaware corporation (together with any successor thereto,
the “Company”) in consideration for the cancellation of certain payments due to
you under Section 3.2 of that certain Retirement and General Release Agreement,
made and entered into as of October 5, 2005, by and between the Company and you
(the “Retirement Agreement”). This Letter Agreement is intended to comply in
good faith with Section 409A of the Internal Revenue Code and the regulations
and other Treasury Department guidance promulgated thereunder (including,
without limitation, the transition rules set forth in the Preamble to Prop.
Treas. Reg. Section 1.409A and IRS Notice 2005-1).
     You hereby acknowledge and agree that payment by the Company to you of a
lump sum amount equal to $1,096,875 on or before December 31, 2005 (the
“Payment”) shall fully satisfy any and all obligations of the Company to you
pursuant to Section 3.2 of the Retirement Agreement and the Company shall have
no further obligations to you pursuant to Section 3.2 of the Retirement
Agreement and no further obligations to make any severance payments to you
pursuant to the Retirement Agreement or otherwise.
     You and the Company hereby acknowledge and agree that, except for the
cancellation of the Company’s obligations under Section 3.2 of the Retirement
Agreement as provided herein, the Retirement Agreement shall remain in full
force and effect, including, but not limited to, Article 4 (Release) and the
Payment shall be considered among the covenants undertaken by the Company in
exchange for such release.
     You and the Company agree to execute and deliver such other documents,
certificates, agreements and other writings and to take such other actions as
may be necessary or desirable in order to consummate or implement expeditiously
the terms of this Letter Agreement.
[signature page follows]

 



--------------------------------------------------------------------------------



 



     Please indicate your acceptance of the terms and provisions of this Letter
Agreement by signing both copies of this Letter Agreement and returning one copy
to me. The other copy is for your files. By signing below, you acknowledge and
agree that you have carefully read this Letter Agreement in its entirety; fully
understand and agree to its terms and provisions; and intend and agree that it
be final and legally binding on you and the Company. This Letter Agreement shall
be governed and construed under the internal laws of the State of Delaware and
may be executed in several counterparts.

         
 
  Very truly yours,    
 
       
 
  /s/ SCOTT BONTEMPO     
 
       
 
       
 
  Name: Scott Bontempo    
 
  Title: Senior Vice President - Human Resources    

         
 
  Agreed and Accepted:    
 
       
 
  /s/ ROBERT M. NEUMEISTER, JR.     
 
       
 
       
 
  Robert M. Neumeister, Jr.    

 